Citation Nr: 1455922	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for scleritis of both eyes.

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with esophagitis.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a rating in excess of 30 percent for migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION


The appellant is a Veteran who had active service from May 1988 to November 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection (with a 10 percent rating each) for left knee disability and GERD, granted service connection (with 0 percent ratings) for hypertension and migraines, and denied service connection for scleritis of both eyes.  An interim (July 2012) rating decision increased the rating for hypertension to 10 percent and the rating for migraines to 30 percent, both effective from the date of award of service connection.  As those are less than the maximum schedular ratings for those disabilities, and the Veteran has not expressed satisfaction with the ratings, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

[An April 2013 rating decision granted service connection for asthma; accordingly, that issue is no longer in appellate status.]

In his June 2010 notice of disagreement (NOD), the Veteran limited his appeal to the claims listed above(including asthma).  He has since expressed (in an August 2012 statement) intent to pursue an appeal of a denial of service connection for prostatitis and ratings assigned for right knee, right wrist, and cervical spine disabilities.  The August 2012 statement does not appear to be timely to constitute a valid NOD with the April 2011 rating decision (but may be accepted as a new claim if he so desires).  These matters are referred to the AOJ for clarification as to the Veteran's intention and any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The matters of the ratings for hypertension, GERD, a left knee disability and migraines are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) scleritis of either eye.


CONCLUSION OF LAW

Service connection for scleritis of both eyes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  A June 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for VA examinations in July 2010 (fee-basis) and March 2013.  A review of the examination reports found they contain sufficient clinical findings to constitute medical evidence adequate for rating purposes. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show that during his active duty he was treated for several episodes of scleritis of both eyes that resolved.  (See, e.g., January 2008 treatment record (noting that prior episodes of scleritis had resolved) and December 2009 eye exam (noting a diagnosis of glaucoma, but not scleritis)).  Postservice VA treatment records note on-going treatment for glaucoma, but are silent for any current diagnosis of, or treatment for, scleritis.

On July 2010 VA eye examination the (fee-basis) examiner noted the Veteran's report that he had previous diagnoses of glaucoma and sclerosis/scleritis and diagnosed glaucoma (which is service-connected) and refractive error (which is not a compensable disability).  A March 2013 VA examiner likewise noted the Veteran's report that he has scleritis of both eyes, and history of prior episodes, but in the rationale stated that there was "no evidence of scleritis present on this exam" or any apparent residuals.

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999). 

While the record shows episodes of scleritis of both eyes during active service, it also shows that the episodes resolved and have not recurred since.  The Board acknowledges the Veteran's contention that he continues to experience scleritis and that he takes medication (eye drops) for such condition.  (See August 2012 substantive appeal.)  However, although he is competent to testify he has eye symptoms, the diagnosis of scleritis (or other ocular disease) cannot be established by lay self-observation because such specific diagnosis is established by clinical findings interpreted by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He has not identified any record that shows a diagnosis of scleritis by a medical provider since his separation from service.  Notably, his VA active medication list (which is associated with the record) shows that the eye drops he asserts were prescribed for scleritis were actually prescribed to treat his service-connected glaucoma.  Thus, the Veteran's self-diagnosis of scleritis and his report of on-going treatment for such disability, are contradicted by medical evidence in the record, to include VA examinations and treatment records, noting a current diagnosis of/and treatment for glaucoma, but not scleritis, and have no probative value.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the pendency of the instant claim, has had) scleritis of either eye (or residual pathology).  Consequently, he has not presented a valid claim of service connection for scleritis.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

[The Veteran is advised that a future diagnosis of active scleritis (or residual pathology) may be a basis for reopening this claim.]


ORDER

Service connection for scleritis of both eyes is denied.


REMAND

On July 2010 and March 2013 VA examinations, the Veteran reported that he continues to take prescribed medication for hypertension and GERD.  Presumably the prescriptions are renewed based on clinical evaluations; however, the record does not contain reports of such clinical evaluations, nor does it reflect an attempt to secure such records.  Records of ongoing treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained.  Notably, the Veteran has asserted (in his substantive appeal) that he receives VA treatment for the disabilities at issue; VA records are constructively of record.

In addition, the Board notes that in January 2013 the Veteran was asked to provide a release for VA to obtain record of private treatment for his left knee.  He provided a signed release form that same month, but neglected to complete the portion of the form identifying the provider for whom the release was intended (and further development for the records did not take place).  The record does not reflect that he was notified of his omission and asked to provide a fully completed form.  On remand, he should be provided opportunity to do so.

Finally, regarding the claim for an increased rating for migraine headaches, the Board notes that the Veteran asserts he is entitled to a 50 percent rating, which requires that the disability be productive of severe economic inadaptability.  The record shows that he is fully employed; there is no evidence in the record regarding the impact of migraines on his employment (economic adaptability).  (See, e.g., March 2013 VA headaches examination report, noting that the ability to work is not affected because the Veteran is a full-time program analyst.)  On remand, the AOJ should also ask the Veteran to provide releases for VA to contact his employer(s) to ascertain the impact of his migraine attacks on his employment.  

The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all records of VA treatment the Veteran has received for hypertension, GERD, a left knee disability, and migraines (that are not already associated with the claims file.)

2.  The AOJ should again ask the Veteran to provide releases for VA to obtain records of his private treatment for left knee disability.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  
3.  The AOJ should ask the Veteran to provide releases for VA to contact his employer(s) to ascertain the impact of his migraine attacks on his employment.  He must be informed that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should ask the employer(s) to identify the accommodations (if any) they make at work for his headaches and provide the number of days/hours of work he missed due to headaches in each annual period during the pendency of this appeal (since December 1, 2010).  

4.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a new VA examination, if indicated), and then readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims on appeal.  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include the rationale for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


